Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17, 24-27, 37-38 and 44-51, drawn to a method for producing puree or paste ingredient.  Should applicant elect Group I:
	Species I: Claims 1-5
	Species II: Claims 6-8 and 15-17
	Species III: Claims 9-14
	Species IV: Claims 24-27
	Species V: Claims 37-38
	Species VI: Claims 44-51
Group II, claim(s) 18-19, drawn to a system.
Group III, claim(s) 20, drawn to a product.
Group IV, claim(s) 21-22, drawn to a system.
Group V, claim(s) 23, drawn to a product.
Group VI, claim(s) 28, drawn to a system.
Group VII, claim(s) 29-30, drawn to a system.
Group VIII, claim(s) 31-32, drawn to a computer program.
Group IX, claim(s) 33-36, drawn to a drink in an airtight container.
Group X, claim(s) 39, drawn to a system.
Group XI, claim(s) 40-41, drawn to a system.
XII, claim(s) 42-43, drawn to a computer program
Group XIII, claim(s) 52-60, drawn to a system for shaved ice
Group XIV, claim(s) 61-62, drawn to a computer program
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species should applicant elect group I are as follows: 
Species I: Claims 1-5
	Species II: Claims 6-8 and 15-17
	Species III: Claims 9-14
	Species IV: Claims 24-27
	Species V: Claims 37-38
	Species VI: Claims 44-51
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 since Species I is a method for producing, where Species II is an alternative directed to stabilizers and injection molding in a refrigerator or freezer, Species III is an alternative to Species II of injection molding and is directed to aerating, Species IV is a further alternative directed to customer orders and more specifically selecting at least one of the drinks, purees, or pastes of the ingredients that fulfills the customer's order, cooling the airtight container filled with the drink, puree, or paste of the ingredient in a refrigerator maintained at a certain temperature for a certain period of time such that the drink, puree, or paste of the ingredient becomes a state that fulfills the customer's order, where Species V is a further alternative directed to selecting at least one each of a stabilizer, a sweetener, and a drink, puree, or paste of an ingredient that fulfill the customer's order which does not require the refrigerator maintained at a certain temperature for a certain period of time such that the drink, puree, or paste of the ingredient becomes a state that fulfills the customer's order and Species VI which is a further alternative directed to shaved ice confections and ice shavers and more a certain 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because the groups do not share the same or corresponding technical feature of a system.  Though related as process and apparatus for its practice.  The inventions are distinct since the process as claimed can be practiced by hand.  In addition, group II is not directed to a single statutory invention and instead embraces or overlaps two different statutory classes of invention where Group I and II lack unity of invention because the groups do not share the same or corresponding technical feature of a system.
Group I and III lack unity of invention because the groups do not share the same or corresponding technical feature since the product as claimed can be made by another and materially different process of heat sterilization, and/or using a different method of processing the ingredient such as by a different means or by hand.
Group I and IV lack unity of invention because the groups do not share the same or corresponding technical feature of a system.  Though related as process and apparatus for its practice.  The inventions are distinct since the process as claimed can be practiced by hand.  In addition, group IV is 
Group I and V lack unity of invention because the groups do not share the same or corresponding technical feature since the product as claimed can be made by another and materially different process of heat sterilization, and/or using a different method of processing the ingredient such as by a different means or by hand or without preparing a second aqueous solution by adding a stabilizer to the selected drink; injecting the second aqueous solution into a mold having a certain shape; and refrigerating and freezing the second aqueous solution injected into the mold by circulating a refrigerant around the mold.
Group I and VI lack unity of invention because the groups do not share the same or corresponding technical feature of a system.  Though related as process and apparatus for its practice.  The inventions are distinct since the process as claimed can be practiced by hand.  In addition, group VI is not directed to a single statutory invention and instead embraces or overlaps two different statutory classes of invention where Group I and VI lack unity of invention because the groups do not share the same or corresponding technical feature of a system.
Group I and VII lack unity of invention because the groups do not share the same or corresponding technical feature of a system.  Though related as process and apparatus for its practice.  The inventions are distinct since the process as claimed can be practiced by hand.  In addition, group VI is not directed to a single statutory invention and instead embraces or overlaps two different statutory classes of invention where Group I and VII lack unity of invention because the groups do not share the same or corresponding technical feature of a system.
Group I and VIII lack unity of invention because the groups do not share the same or corresponding technical feature of a computer or program where the method does not require such.
Group I and IX lack unity of invention because the groups do not share the same or corresponding technical feature of a product which is drink in an airtight container and more specifically 
Group I and X lack unity of invention because the groups do not share the same or corresponding technical feature of a system.  Though related as process and apparatus for its practice.  The inventions are distinct since the process as claimed can be practiced by hand.  In addition, group X is not directed to a single statutory invention and instead embraces or overlaps two different statutory classes of invention where Group I and X lack unity of invention because the groups do not share the same or corresponding technical feature of a system defined by selecting at least one each of a stabilizer, a sweetener, and a drink, puree, or paste of an ingredient that fulfill the customer's order; producing an ice confection from the ingredient selected or selecting an ice confection produced in advance; and providing the ice confection obtained in step (2e) in a form that fulfills the customer's order.
Group I and XI lack unity of invention because the groups do not share the same or corresponding technical feature of a system.  Though related as process and apparatus for its practice.  The inventions are distinct since the process as claimed can be practiced by hand.  In addition, group XI is not directed to a single statutory invention and instead embraces or overlaps two different statutory classes of invention where Group I and XI lack unity of invention because the groups do not share the same or corresponding technical feature of a system defined by means of inputting information on drinks, purees, or pastes of various types of ingredients prepared in advance and information on various types of stabilizers as first information; means of inputting second information from a terminal, analyzing preference of food tastes and a degree of cooling or refrigerating by using the first information and the second information, setting at least one drink selected from among the drinks, purees, or pastes of the various types of ingredients input as the first information, and setting at least one stabilizer selected from among the various types of stabilizers input as the first information; and means of outputting third information that is information on the selected drink, puree, or paste and the selected stabilizer.

Group I and XIII lack unity of invention because the groups do not share the same or corresponding technical feature of a system.  Though related as process and apparatus for its practice.  The inventions are distinct since the process as claimed can be practiced by hand.  In addition, group XI is not directed to a single statutory invention and instead embraces or overlaps two different statutory classes of invention where Group I and XI lack unity of invention because the groups do not share the same or corresponding technical feature of a system defined by inputting second information from a terminal, analyzing preference of food tastes and/or required food or components by using the first information and the second information, and selecting a certain number of cube form or rock form ice confections from among the cube form or rock form ice confections provided with respective food tastes input as the first information; and outputting, as information on cube form or rock form ice confections to be put altogether into and cut with an ice shaver, third information on the cube form or rock form ice confections selected in means.
Group I and XIV lack unity of invention because the groups do not share the same or corresponding technical feature of a computer or program where the method does not require such and instead can be done by hand.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792